DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Roller 100 does not appear in the drawings
Reference characters 104 (In fig 2) and 124 (in figs 1 and 4) have both been used to designate the spring
Reference characters 124 (in fig 2) and 123 (in figs 1 and 4) have both been used to designate the roller axle
The above are non-limiting examples. The applicant must find and fix all similar instances.
Furthermore, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The individual hinge that is not an individual hinge selected from the subset of hinges selected from the plurality of hinges, wherein the hinge pin joining the first plurality of knuckles to the second plurality of knuckles is a commercially available shaft 
The plurality of tracks
The plurality of roller wheels
The plurality of compression springs
The plurality of hinges
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 16-17, it is unclear as to what the term “associated individual rotating wheel” is referring. Does it refer to an associated roller wheel of the plurality of roller wheels, or some different structure? Please amend for clarity.

Claim 13 contains the phrase “each plurality of compression springs is a helical coil spring”.
It is unclear how each plurality of springs can be a singular spring. Please amend for clarity.

Claims 16 and 18 contain the phrase “commercially available”. This is indefinite, as it could encompass things that have not yet been developed, or items that were available at one time, but are not available anymore. Please amend for clarity. (For the purposes of examination, all components disclosed in prior art are considered to be commercially available.)

Claim 17 contains the phrase “geometrically similar” this is indefinite, as it is unclear in scope. Please amend for clarity.

Dependent claims inherit the issues of their parent claims and are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 5,865,235 – Krupke et al., hereinafter Krupke.

Regarding Claim 1. 
Krupke teaches a spring-biased door structure (Fig 1) comprising 
a garage door (Fig 1, 10), 
a plurality of tracks (Fig 1, elements 22 and 24), 
a plurality of roller wheels (Fig 1, 20), and 
a plurality of compression springs (Fig 9, 102); 
wherein the plurality of roller wheels and the plurality of compression springs combine to attach the garage door to the plurality of tracks (See Fig 10); 
wherein the plurality of tracks guide the motion of the plurality of roller wheels; (Column 4, lines 47-52; The door 10 is also provided with opposed sets of guide members comprising rollers 20, … disposed for movement in opposed door guide and support tracks 22 and 24.)
one to one correspondence between the plurality of roller wheels and the plurality of compression springs (See Fig 9); 
wherein each individual compression spring generates a motive force that pushes its associated individual rotating wheel into a track selected from the plurality of tracks. (Column 8, lines 48-52; coil compression springs 102 sleeved over the shafts 99 and engaged with flanges 97 or 98, respectively, for biasing the rollers 20 laterally, with respect to movement of the door when it is opened or closed, into engagement with the tracks 22 and 24.)

Regarding Claim 2. 
Krupke teaches all limitations of claim 1.
Furthermore, Krupke teaches the garage door is a multi-component rotating structure such that the garage door will bend when the garage door transitions between a closed position and an open position. (Column 4, lines 43-59; The door 10 is preferably of an articulated or sectional construction made up of a plurality of elongated, generally rectangular panels (multi-component)16 which are hinged together for folding movement (bend) with respect to each other by spaced apart hinges, not shown. The door 10 is also provided with opposed sets of guide members comprising rollers 20, one set on one side shown in FIG. 1, suitably supported spaced apart along the side edges 16b and 16c of the panels 16 and disposed for movement in opposed door guide and support tracks 22 and 24. The tracks 22 and 24 are at least partially supported in a building defined by the wall 14 in a conventional manner by structural components, including brackets 23. The door 10 is operable to be moved from its closed position shown in the drawing figure (See fig 1) along the tracks 22 and 24 to a substantially open position supported by the tracks along horizontal runs 22a and 24a, respectively.) (Examiner notes that this means that the door will rotate upon opening and closing around an axis of rotation defined by the 

Regarding Claim 3. 
Krupke teaches all limitations of claim 2.
Furthermore, Krupke teaches the plurality of tracks comprises a plurality of aligned tracks (Fig 1, elements 22 and 24); 
wherein each of the plurality of tracks (Fig 9, elements 22 and 24) receives one or more roller wheels (Fig 9, elements 20) selected from the plurality of roller wheels; 
wherein each of the plurality of tracks guides the motion of the plurality of roller wheels. (Column 4, lines 47-52; The door 10 is also provided with opposed sets of guide members comprising rollers 20, … disposed for movement in opposed door guide and support tracks 22 and 24.)

Regarding Claim 4. 
Krupke teaches all limitations of claim 3.
Furthermore, Krupke teaches each of the plurality of compression springs is a compression spring (Column 8, line 48; coil compression springs 102); 
wherein each of the plurality of compression springs are identical (Fig 9, elements 102); 
wherein there is a one to one correspondence between the plurality of compression springs and the plurality of roller wheels (Fig 9, elements 20 and 102); 
wherein each individual compression spring selected from the plurality of compression springs installs in a roller wheel selected from the plurality of roller wheels (Fig 9, elements 20 and 102);
wherein each of the plurality of compression springs mounts into the selected roller wheel such that the individual compression spring deforms as the selected roller wheel installs in the track selected compression springs 102 sleeved over the shafts 99 and engaged with flanges 97 or 98, respectively, for biasing the rollers 20 laterally, … into engagement with the tracks 22 and 24.)
wherein each individual compression spring applies a pressure to its selected roller wheel such that the individual compression spring provides the force necessary to secure the selected roller wheel in the plurality of tracks. (Column 8, lines 48-52; coil compression springs 102 sleeved over the shafts 99 and engaged with flanges 97 or 98, respectively, for biasing the rollers 20 laterally, with respect to movement of the door when it is opened or closed, into engagement with the tracks 22 and 24.)

Regarding Claim 5. 
Krupke teaches all limitations of claim 4.
 Furthermore, Krupke teaches each of the plurality of roller wheels is a rotating structure; 
wherein each of the plurality of roller wheels are identical (Fig 9, elements 20); 
wherein each of the plurality of roller wheels (Fig 9, elements 20) installs in a track selected from the plurality of tracks (Fig 9, elements 22 and 24) such that each of the plurality of roller wheels rolls within the selected track; 
wherein each of the plurality of roller wheels rolls within the selected track such that the garage door will move along a path that aligns with the plurality of tracks when the garage door transitions between a closed position and an open position. (Column 4, lines 47-59; The door 10 is also provided with opposed sets of guide members comprising rollers 20, one set on one side shown in FIG. 1, suitably supported spaced apart along the side edges 16b and 16c of the panels 16 and disposed for movement in opposed door guide and support tracks 22 and 24. … The door 10 is operable to be moved from its closed position shown in the drawing figure (See fig 1) along the tracks 22 and 24 to a substantially open position supported by the tracks along horizontal runs 22a and 24a, respectively.)

Regarding Claim 6. 
Krupke teaches all limitations of claim 5.
Furthermore, Krupke teaches the garage door comprises a plurality of door panels and a plurality of hinges; 
wherein the plurality of hinges interconnect the plurality of door panels such that the relative position of any second door panel selected from the plurality of door panels will rotate relative to any first door panel selected from the plurality of door panels as the garage door transitions between the closed position and the open position. (Column 4, lines 43-59; The door 10 is preferably of an articulated or sectional construction made up of a plurality of elongated, generally rectangular panels (multi-component)16 which are hinged together for folding movement (bend) with respect to each other by spaced apart hinges, not shown. The door 10 is also provided with opposed sets of guide members comprising rollers 20, one set on one side shown in FIG. 1, suitably supported spaced apart along the side edges 16b and 16c of the panels 16 and disposed for movement in opposed door guide and support tracks 22 and 24. The tracks 22 and 24 are at least partially supported in a building defined by the wall 14 in a conventional manner by structural components, including brackets 23. The door 10 is operable to be moved from its closed position shown in the drawing figure (See fig 1) along the tracks 22 and 24 to a substantially open position supported by the tracks along horizontal runs 22a and 24a, respectively.) (Examiner notes that this means that the door will rotate upon opening and closing around an axis of rotation defined by the radius of curvature of the guide and support tracks where they transition from a substantially vertical orientation to a substantially horizontal orientation.)


Regarding Claim 7. 

Furthermore, Krupke teaches each of the plurality of door panels (Fig 1, 16) is a disk- shaped structure (Examiner notes that the applicant is entitled to be his or her own lexicographer, and that the term “disk” has been redefined in the specification such that it no longer refers to a thin flat circular object as in the common definition, but rather to a prism-shaped object that is flat in appearance.); wherein the face of each of the plurality of door panels has a rectangular shape; 
wherein the first door panel is a disk-shaped rectangular block panel that forms a portion of the garage door (Fig 1, 16); 
wherein the second door panel is a disk-shaped rectangular block panel that forms a portion of the garage door (Fig 1, 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupke in view of US Pat. 6,081,966 – Antekeier et al., hereinafter Antekeier.

Regarding Claim 8. 
Krupke teaches all limitations of claim 7.
hinges comprises a collection of individual hinges; (Column 4, lines 45-47; … panels 16 which are hinged together for folding movement with respect to each other by spaced apart hinges, not shown.) 
Wherein the individual hinge is a rotating structure that allows the second door panel to rotate relative to the first door panel as the garage door transitions between a closed position and an open position; (Column 4, lines 55-59; The door 10 is operable to be moved from its closed position shown in the drawing figure (See fig 1) along the tracks 22 and 24 to a substantially open position supported by the tracks along horizontal runs 22a and 24a, respectively.) (Examiner notes that this means that the door will rotate upon opening and closing around an axis of rotation defined by the radius of curvature of the guide and support tracks where they transition from a substantially vertical orientation to a substantially horizontal orientation.)
Krupke does not teach a subset of individual hinges selected from the plurality of hinges further attach a roller wheel selected from the plurality of roller wheels to the plurality of door panels of the garage door.
However, Antekeier teaches the individual hinge is a rotating structure that allows the second door panel to rotate relative to the first door panel as the garage door transitions between a closed position and an open position; (Column 2, lines 43-44; The shaft 10, roller 12 and bushing 14 pivotably support the leaves 18, which together pivotably mount adjacent panels…)
wherein a subset of individual hinges selected from the plurality of hinges further attach a roller wheel selected from the plurality of roller wheels to the plurality of door panels of the garage door. (See fig 1)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the garage door of Krupke with the individual hinge of 
	
Regarding Claim 9. 
The combination of Krupke and Antekeier teaches all limitations of claim 8.
Furthermore, Antekeier teaches each individual hinge comprises a first hinge plate (Fig 1,20), a second hinge plate (Fig 1,20), a first plurality of knuckles, and a second plurality of knuckles (Fig 1, 16); 
wherein each of the first plurality of knuckles is a hollow cylindrical pipe that attaches to an edge of the first hinge plate (Fig 1,20); 
wherein each of the second plurality of knuckles is a hollow cylindrical pipe that attaches to an edge of the second hinge plate (Fig 1,20).

Regarding Claim 10. 
The combination of Krupke and Antekeier teaches all limitations of claim 9.
 Furthermore, Antekeier teaches each of the first plurality of knuckles are identical (Fig 1 shows a first plurality of knuckles with identical length, diameter, and wall thickness); 
wherein each of the second plurality of knuckles are identical (Fig 1 shows a second plurality of knuckles with identical length, diameter, and wall thickness); 
wherein any first knuckle selected from the first plurality of knuckles is identical to any second knuckle selected from the second plurality of knuckles (Fig 1 shows first and second pluralities of knuckles with identical length, diameter, and wall thickness); 
wherein the second plurality of knuckles are offset from the first plurality of knuckles such that the second plurality of knuckles will interlace (See fig 1) with the first plurality of knuckles when the second hinge plate is placed next to the first hinge plate; 
interlaced combination of the first plurality of knuckles and the second plurality (Fig 1, 16) are joined together with a hinge pin (fig 1, 14).

    PNG
    media_image1.png
    482
    463
    media_image1.png
    Greyscale


Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Krupke and Antekeier as applied to claim 10 above, and further in view of PG Pub. US 2018/0002962 – Kelley.

Regarding Claim 11. 
The combination of Krupke and Antekeier teaches all limitations of claim 10.
Furthermore, Antekeier teaches 
wherein the first hinge plate attaches to the first door panel selected from the plurality of door panels; 
wherein the first hinge plate attaches the first plurality of knuckles to the first door panel; 
first plurality of knuckles attach to the edge of the first hinge plate that is proximal to the second door panel; 
wherein the second hinge plate attaches to the second door panel selected from the plurality of door panels; 
wherein the second hinge plate attaches the second plurality of knuckles to the second door panel; 
wherein the second plurality of knuckles attach to the edge of the second hinge plate that is proximal to the first door panel. (Column 1, lines 31-33; The roller hinge unit conventionally employs a pair of hinge leaves fixed to the adjacent door sections and disposed in juxtaposed relationship.) (Examiner notes that this is provided in the background information, and there is nothing to suggest that the disclosed hinge is intended to be used in any other manner.)
The combination of Krupke and Antekeier does not teach:
the first hinge plate is a metal plate; or
the second hinge plate is a metal plate; 
However, Kelley teaches the first hinge plate (Fig 6, 340) is a metal plate; and
the second hinge plate (Fig 6, 380) is a metal plate; (the metal brackets 330 and 370 and metal hinge plates 340 and 380)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Krupke and Antekeier with the metallic material of the bracket of Kelley. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of specific material properties such as strength, cost, etc. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re 
	
	
Regarding Claim 12. 
The combination of Krupke, Antekeier, and Kelley teaches all limitations of claim 11.
 Furthermore, Antekeier teaches wherein the mounting position of the second hinge plate on the second door panel relative to the mounting position of the first hinge plate on the first door panel is such that the first plurality of knuckles and the second plurality of knuckles will interlace to form a single pipe-shaped structure (Fig 1) when the first door panel aligns with the second door panel.

Regarding Claim 13. 
The combination of Krupke, Antekeier, and Kelley teaches all limitations of claim 12.
Furthermore, Krupke teaches each plurality of compression springs is a helical coil spring. (Column 8, lines 48-52; coil compression springs 102)

	Regarding Claim 14. 
The combination of Krupke, Antekeier, and Kelley teaches all limitations of claim 13.
 Furthermore, the combination teaches each roller wheel selected from the plurality of roller wheels comprises a rotating wheel (Krupke fig 9, 20), a roller wheel axle (Krupke fig 9, 99), and an individual compression spring (Krupke fig 9, 102) selected from the plurality of compression springs; 
wherein the roller wheel axle inserts through the compression spring (Krupke fig 9); 
wherein the roller wheel axle inserts into the first plurality of knuckles (Antekeier Fig 1) of an individual hinge selected from the subset of hinges selected from the plurality of hinges; 
axle inserts into the second plurality of knuckles (Antekeier Fig 1) of an individual hinge selected from the subset of hinges selected from the plurality of hinges.
As applied, the combination does not teach a rolling element bearing, wherein the rolling element bearing attaches the rotating wheel to the roller wheel axle;
However, Kelley teaches a rolling element bearing, wherein the rolling element bearing attaches the rotating wheel to the roller wheel axle; (Fig 9) (Paragraph [0044]; The roller wheel 10BBB includes seven (7) ball bearings 12BBB, 14BBB, 16BBB, 18BBBB, 20BBBB, 22BBB, and 24BBB in a ball bearing circumferential cylindrical middle cover seal 30BBB also retaining collar 20. A steel cover 50BBB encircles the ball bearing circumferential cylindrical middle cover seal 30BBB.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Krupke, Antekeier, and Kelley with the bearings of Kelley. One of ordinary skill in the art would have been motivated to make this modification in order to enhance the ability of the roller wheels to roll smoothly in the track.
	
Regarding Claim 15. 
The combination of Krupke, Antekeier, and Kelley teaches all limitations of claim 14.
Furthermore, the combination teaches 
wherein the individual rotating wheel installs in a track (Krupke fig 9) selected from the plurality of tracks; 
wherein the individual rotating wheel rotates within the track; 
wherein the plurality of tracks guides the motion of each individual rotating wheel such that each individual rotating wheel guides the path of motion of the garage door. (Krupke Column 4, lines 47-59; The door 10 is also provided with opposed sets of guide members comprising rollers (to roll is to rotate) 20, one set on one side shown in FIG. 1, suitably supported spaced apart along the side edges disposed for movement in opposed door guide and support tracks 22 and 24. The tracks 22 and 24 are at least partially supported in a building defined by the wall 14 in a conventional manner by structural components, including brackets 23. The door 10 is operable to be moved from its closed position shown in the drawing figure (See fig 1) along the tracks 22 and 24 to a substantially open position supported by the tracks along horizontal runs 22a and 24a, respectively.)
As applied, the combination does not teach the individual rotating wheel is a disk-shaped structure with circular faces;
	However, both Antekeier, and Kelley teach the individual rotating wheel is a disk-shaped structure with circular faces; (Antekeier fig 1A, 12; Kelley fig 9, 10BBB)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Krupke, Antekeier, and Kelley with the disk-shaped wheel of Kelley. One of ordinary skill in the art would have been motivated to make this modification as a matter of course if optimizing the roller for use in a track with a different cross section, for example, a square or rectangular cross section.
	
Regarding Claim 16. 
The combination of Krupke, Antekeier, and Kelley teaches all limitations of claim 15.
Furthermore, Kelley teaches the rolling element bearing is a commercially available bearing; 
wherein the rolling element bearing attaches the individual rotating wheel to the roller wheel axle such that the individual rotating wheel rolls freely around the roller wheel axle and within its selected track. (Paragraph [0044]; The seven ball bearings also improve the rolling movement of the roller wheel 10BBB inside the garage door track.)

Regarding Claim 17. 

Furthermore, the combination teaches the roller wheel axle (Krupke fig 9, 99) attaches the individual rotating wheel (Kelley fig 9, 10BBB) and the rolling element bearing (Kelley fig 9, bearings contained in bearing ring 30BBB) to an individual hinge (Antekeier fig 1) selected from the subset of hinges selected from the plurality of hinges; 
As applied, the combination does not teach the roller wheel axle is a cylindrical structure; 
wherein the roller wheel axle is geometrically similar to the hollow interiors of the first plurality of knuckles and the second plurality of knuckles of the individual hinge selected from the subset of hinges selected from the plurality of hinges; 
wherein the outer diameter of the roller wheel axle is lesser than the inner diameter of the first plurality of knuckles and the second plurality of knuckles of the selected hinge.
However, Antekeier teaches the roller wheel axle is a cylindrical structure; (Cylindrical structure of spring-loaded axle includes bushing (Fig 1A, 14), Shaft (Fig 1A, 10), and spring (Fig 1A, 40))
wherein the roller wheel axle is geometrically similar to the hollow interiors of the first plurality of knuckles and the second plurality of knuckles of the individual hinge selected from the subset of hinges selected from the plurality of hinges; (See assembled hinge in Fig 1)
wherein the outer diameter of the roller wheel axle is lesser than the inner diameter of the first plurality of knuckles and the second plurality of knuckles of the selected hinge. (See fig 1)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Krupke, Antekeier, and Kelley with the axle assembly of Antekeier. One of ordinary skill in the art would have been motivated to make this modification in order to ensure the smooth function of the hinge.
	


The combination of Krupke, Antekeier, and Kelley teaches all limitations of claim 17.
Furthermore, Antekeier teaches when the individual hinge is an individual hinge selected from the subset of hinges selected from the plurality of hinges, the hinge pin joining the first plurality of knuckles to the second plurality of knuckles is the roller wheel axle of the associated roller wheel selected from the plurality of roller wheels; (See Fig 1)
wherein when the individual hinge is not an individual hinge selected from the subset of hinges selected from the plurality of hinges, the hinge pin joining the first plurality of knuckles to the second plurality of knuckles is a commercially available shaft. (See Fig 1) (The roller wheel axle bushing meets the definition of being a commercially available shaft)

Regarding Claim 19. 
The combination of Krupke, Antekeier, and Kelley teaches all limitations of claim 18.
Furthermore, Antekeier teaches the roller wheel axle forms the pivot that allows the first hinge plate of the selected hinge to rotate relative to the second hinge plate of the selected hinge; (Column 2, lines 43-44; The shaft 10, roller 12 and bushing 14 pivotably support the leaves 18, which together pivotably mount adjacent panels)
wherein the roller wheel axle inserts into the first hinge plate and the second hinge plate such that the center axes of the roller wheel axle, the first hinge plate, and the second hinge plate align. (See Fig 1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Discloses a garage door with spring loaded rollers
US-20140041156-A1 – Mascari
	Discloses a garage door with spring loaded rollers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         
/Johnnie A. Shablack/
Primary Examiner, Art Unit 3634